J-S29012-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

PAUL LEN SCHAFFER

                            Appellant                No. 1160 WDA 2014


                      Appeal from the Order April 25, 2014
               In the Court of Common Pleas of Jefferson County
              Criminal Division at No(s): CP-33-CR-0000569-2000


BEFORE: PANELLA, J., MUNDY, J., and STRASSBURGER, J.*

MEMORANDUM BY PANELLA, J.                              FILED JULY 10, 2015

        Appellant, Paul Len Schaffer, appeals pro se from the order entered

April 25, 2014, in the Court of Common Pleas of Jefferson County, which

denied his Motion for Discovery of DNA-Related Biological Evidence.      We

affirm. We also summarily deny his Motion to Dismiss Indictment/Complaint

Based on Failure to Timely Indict filed in this Court, as it is patently

frivolous.

        As we write exclusively for the parties, who are familiar with the

history of this appeal, we provide only so much of the facts and protracted

procedural history as is necessary to our analysis. Schaffer is serving an

aggregate sentence of 26-52 years’ imprisonment, imposed following his

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S29012-15



conviction for rape, statutory sexual assault, and related charges.    He was

sentenced on June 5, 2002, at which time he was also determined to be a

Sexually Violent Predator (SVP). On appeal, this Court affirmed Schaffer’s

judgment of sentence, and our Supreme Court subsequently denied his

petition for allowance of appeal on August 31, 2006. Commonwealth v.

P.L.S., 894 A.2d 120 (Pa. Super. 2006), appeal denied, 906 A.2d 542 (Pa.

2006). Schaffer later unsuccessfully sought both PCRA1 relief and review in

the federal courts.

        Of relevance to the instant appeal, on April 25, 2014, Schaffer filed a

Motion for Discovery of DNA-Related Biological Evidence.        The trial court

summarily denied Schaffer’s motion that same day, and Schaffer filed a

timely appeal.       On August 22, 2014, the trial court entered an order

directing Schaffer to file a Pa.R.A.P. Rule 1925(b) concise statement of

errors complained of on appeal within 21 days.        Thereafter, on December

17, 2014, the trial court entered an order noting that as Schaffer had

declined to file a Rule 1925(b) statement, no further response on its part

was warranted.

        Schaffer now raises eight issues for our review—only one of which

purports to address the order underlying the instant appeal.          We note,

however, that Schaffer’s failure to file a Rule 1925(b) statement results in

____________________________________________



1
    Post Conviction Relief Act, 42 Pa.C.S.A. § 9541 et seq.



                                           -2-
J-S29012-15



the waiver of the issues now raised on appeal. “Issues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”          Pa.R.A.P. 1925(b)(4)(vii).   As Schaffer did

not file a Rule 1925(b) statement preserving the issues now raised in his

appellate brief, we are constrained to find these claims waived on appeal.2

See    Commonwealth           v.   Castillo,   888   A.2d   775,   780   (Pa.   2005)

(reaffirming bright-line rule of Commonwealth v. Lord, 719 A.2d 306 (Pa.

1998), requiring appellants to comply with trial court order for Rule 1925(b)

statement).

       We recently reiterated the “automatic nature” of the waiver of issues

for failure to comply with Rule 1925(b) and that “we are required to address

the issue once it comes to our attention.”                  Greater Erie Indus.

Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224 (Pa.

Super. 2014) (en banc).            In Presque Isle Downs, the en banc panel

examined Pennsylvania Supreme Court cases construing Rule 1925(b) and

noted that “our Supreme Court does not countenance anything less than

stringent application of waiver pursuant” to that rule. Id. (citation omitted).

       Order affirmed.       Motion to Dismiss Indictment/Complaint Based on

Failure to Timely Indict is denied.
____________________________________________


2
  As Schaffer filed the instant appeal pro se, he does not benefit from the
automatic remand provided in Pa.R.A.P. 1925(c)(3) when counsel fails to file
a timely Rule 1925(b) statement.




                                           -3-
J-S29012-15



     Judge Strassburger joins the memorandum.

     Judge Mundy concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/10/2015




                                  -4-